Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Reisman (US 2015/0135214).

	a.	Per claim 1, Reisman teaches a system for combination of temporal resource activity data and resource transmission, wherein the system is configured to concatenate time dependent sequential activity data structures such that resource transmission for an impending resource activity may be performed at an antecedent resource activity associated with the sequential activity data structures, the system comprising: 
a memory device with computer-readable program code stored thereon (paras 0054, 0083—memory device); 

a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network (Fig.1 and 2a-2b, paras 0102, 0115-117—communication device in communication with network devices);

a processing device operatively coupled to the memory device and the communication device (paras 0064, 0101, 0105), wherein the processing device is configured to execute the computer-readable program code to: 

receive, via a first operative communication channel, a first trigger signal from a first networked device of the plurality of networked devices at a first time interval, wherein the first trigger signal comprises a first activity data structure (paras 0036, 0053, 0154, 0169-171, 0180, 0183—received triggering over a given time);  

based on analyzing the first trigger signal, identify a first resource activity initiated by a user at the first time interval, wherein the first resource activity is associated with a user resource (paras 0036, 0038, 0133, 0169, 0183—interactivity initiated by user at time-intervals); 

determine a second resource activity associated with the user such that (i) the second resource activity comprises a user nexus with the first resource activity, and (ii) the second resource activity is associated with a second time interval succeeding the first time interval (paras 0027, 0147, 0154, 0183—resources associated with related user activity associated with specific time intervals); 

construct a second activity data structure associated with the second resource activity associated with the second time interval (paras 0048-50); 

construct a linked temporal activity data structure comprising the second activity data structure linked with the first activity data structure (paras 0027-28, 0035-37, 0039, 0168, 0183-188, 0208, 0376-377, 0379—linked temporal behavior); 

transmit, via the first operative communication channel, a second trigger signal comprising the linked temporal activity data structure to the first networked device, wherein the second trigger signal is structured to modify the first resource activity at the first networked device to link the second resource activity with the first resource activity such that the second resource activity is initiated concurrently with the first Page 44 of 54AttyDktNo. 9608US1.014033.3665New Non-Provisional Application Ser. No.: To be assigned resource activity prior to the second time interval associated with the second resource activity (paras 0141, 0152, 0376, 0379, 0394, 0525, 0666, 0671—trigger transmission and linked temporal behavior, resource activity concurrently associated with coordinated input); 

initiate, via the first networked device, at least one resource transfer for performing the first resource activity and the second resource activity, wherein the at least one resource transfer is initiated prior to the second time interval associated with the second resource activity (paras 0068, 0103, 0136, 0150-151, 0153—session transfer initiated prior to a time interval associated with resource activity); and 

transmit, a control signal to a mobile device associated with the user based on completion of the first resource activity and the second resource activity (paras 0049, 0265, 0305). 

Claims 14 and 18 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Reisman teaches the system of claim 1, wherein transmitting the second trigger signal to the first networked device further comprises: transmitting, a third trigger signal comprising the linked temporal activity data structure to a user device associated with the user, wherein the second trigger signal is structured to cause the user device to display a user interface associated with the first resource activity and the second resource activity; receive, via the user device, at least one user input associated with authorizing the second user activity; and in response to receiving the at least one user input authorizing the second user activity, transmitting the second trigger signal to the first networked device (paras 0284-285, 0304-305, 0345-346—authorizing user input, transmission of user activity).
Claims 15 and 19 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Reisman teaches the system of claim 2, wherein receiving the at least one user input associated with authorizing the second user activity: receiving, via the user device, a change user input associated with modifying the second user activity; and in response to receiving the change user input, modify the linked temporal activity data structure; and wherein paras 0149-0150—change of I/O device sets and reapplying resource renderings to take into account adaptations and changes).
d.	Per claim 4, Reisman teaches the system of claim 1, wherein transmitting the second trigger signal to the first networked device further comprises: presenting the linked temporal activity data structure associated with the first resource activity and the second resource activity, wherein presenting the network activity channel comprises: modifying, dynamically, an existing presentation associated with the first resource activity on a display device of the first networked device by inserting a presentation associated with the second activity data structure of the second resource activity; and configuring the first networked device for performing the at least one resource transfer associated with the first resource activity and the second resource activity (paras 0069, 0103, 0747, 0757, 0781—adaptation of presentation changes  associated with device sets).
Claims 16 and 20 contain limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 6, Reisman teaches the system of claim 1, wherein determining that the second resource activity comprises the user nexus with the first resource activity further comprises: analyzing a prior user activity log associated with the user; identifying a prior first resource activity associated with the first networked device in the user activity log; identifying a prior second resource activity associated from the user activity log; and in response to at least determining that the prior second resource activity occurred at a time within a predetermined time interval from the prior first resource activity, (i) selecting Page 46 of 54AttyDktNo. 9608US1.014033.3665New Non-Provisional Application Ser. No.: To be assigned the prior second resource activity paras 0029, 0135, 0283, 0312, 0469, 0546—logging, travel log, time log).
Claim 17 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, Reisman teaches the system of claim 1, wherein determining that the second resource activity comprises the user nexus with the first resource activity further comprises: identifying a future scheduled activity associated with the user; and in response to at least determining that the future scheduled activity is scheduled for a time within a predetermined time interval from the first resource activity, (i) selecting the future scheduled activity as the second resource activity, and (ii) determining that the second resource activity comprises the user nexus with the first resource activity (paras 0487, 0534, 0542-544—future predictions and scheduled activity).
g.	Per claim 8, Reisman teaches the system of claim 1, wherein determining the second resource activity associated with the user further comprises: determining an activity entity system associated with the second resource activity; determining, via operative communication with the activity entity system, an activity availability and an activity resource value associated with the second activity data; determining that (i) the activity availability is above a predetermined threshold, and (ii) the activity resource value is below a resource availability value associated with the user; and wherein the second activity data structure associated with the second resource activity comprises the activity resource value (paras 0008, 0570, 0676, 0808, 0820, 0831—resource availability).
h.	Per claim 9, Reisman teaches the system of claim 1, wherein the processing device is configured to execute the computer-readable program code to: receive a user input associated with authorizing the second user activity at the user device; and based on at least the user input, concurrently perform (i) the first resource activity and (ii) the second resource activity at the first networked device prior to the second time interval associated with the second resource activity (paras 0285-287, 0557-558—authorized user activity at user device, activity at networked device prior to resource activity).
i.	Per claim 10, Reisman teaches the system of claim 9, wherein the at least one resource transfer comprises a first resource transfer associated with the first resource activity and a second resource transfer associated with the second resource activity, and wherein performing (i) the first resource activity and (ii) the second resource activity comprises: initiating, concurrently, (i) transmission of the first resource transfer associated with the first resource activity to a first entity resource associated with the first networked device, and (ii) transmission of the second resource transfer associated with the second resource activity to a second entity resource not associated with the first networked device, without requiring initiation of another resource activity (paras 0049, 0068, 0103, 0123-124, 0129, 0131—session transferring to a device not associated with the session resource without additional initiation).
j.	Per claim 11, Reisman teaches the system of claim 9, wherein receiving the user input associated with authorizing the second user activity further comprises: accessing a mobile device security identifier stored in the user device; validating user authentication credentials received at the user device from the user; and wherein the (i) the first resource activity and (ii) the second resource activity are performed at the first networked device based on at least (i) paras 0053, 0284, 0287, 0461—authentication and ID schemes for validation and mobile security).  
k.	Per claim 12, Reisman teaches the system of claim 1, wherein the first networked device is a transaction terminal (paras 0494, 0497-498—transaction processing).  


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 2015/0135214) in view of Bartfai-Walcott et al (US 2019/0044949).

Per claim 5, Reisman teaches the system of claim 1, as applied above, yet fail to explicitly wherein determining that the second resource activity comprises the user nexus with the first resource activity further comprises: determining a geographic location of the first networked device; constructing a geofence associated with the geographic location of the first networked device, wherein the geofence is associated with a geographic area within a predetermined distance range from the geographic location of the first networked device; identifying a second resource activity associated with the user; and in response to at least determining that a 
However Bartfai-Walcott et al transitive trust relationship between resources comprising geofencing associated with a specific area to the subject resource, observing and identifying the presence of a proximate resource, such that actions, triggers and notifications can be performed based on the observation (paras 0027-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Reisman and Bartfai-Walcott et al for the purpose of provisioning geofencing associated with a specific area from a resource such that resource identification and activity is observable, which is well-known in the art for triggering a response when a mobile device is within a range of a specific area.

Allowable Subject Matter
V.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Guim Bernat et al (US 2021/0144517) – multi-entity resource management and security

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448